Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  155161-2 & (45)                                                                                          Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  CONNIE CROSS,                                                                                     Elizabeth T. Clement,
           Plaintiff-Appellee/                                                                                       Justices
           Cross-Appellant,
  v                                                                SC: 155161-2
                                                                   COA: 328019; 328598
                                                                   Kalamazoo CC: 2012-000610-NO
  EARL BURHANS, D.O., and WESTSIDE
  FAMILY MEDICAL CENTER, PC,
           Defendants-Appellants/
           Cross-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 13, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The application
  for leave to appeal as cross-appellant is therefore moot and is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2017
         p1213
                                                                              Clerk